Citation Nr: 0906863	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-09 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened a claim of entitlement 
to service connection for hypertension, secondary to the 
service-connected disability of sinusitis.  In August 2007, 
the Board remanded the claim for additional development.

The instant appeal has been advanced on the Board's docket 
for good cause shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In a June 1990 de novo decision the Board denied 
entitlement to service connection for hypertension; that 
determination has become final.

3.  Evidence received since the June 1990 decision is neither 
cumulative nor redundant of the evidence of record and 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for hypertension.

4.  The evidence of record demonstrates the Veteran's claimed 
hypertension has been aggravated by his service-connected 
sinusitis.




CONCLUSION OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for hypertension is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  Hypertension was aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Law and Regulations-New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, .  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence 
Claim

The Veteran filed a claim for service connection for 
hypertension secondary to service-connected sinusitis in May 
1989.  A June 1989 RO decision denied the claim.  The claim 
was timely appealed, and a June 1990 Board decision denied 
service-connection because there was no evidence of an 
etiological relationship between the service-connected 
sinusitis and hypertension.  The Veteran did not appeal and 
that Board decision became final.  38 U.S.C.A. § 511(a), 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 
(2008).  The Board also denied a motion for reconsideration 
of the prior decision in May 1991.
 
The evidence received since the June 1990 decision includes 
VA medical records and private treatment records.  The 
private treatment records include a March 2004 medical 
opinion that there could be a connection between the 
Veteran's hypertension and medication used for treating his 
service-connected sinusitis.  The private and VA treatment 
records detail ongoing treatment for hypertension.

The Board finds that the private medical opinion providing a 
possible nexus between the Veteran's hypertension and the 
medication he takes for his service-connected sinus disorder 
is new and material evidence.  It is new in that this opinion 
was not available at the time of the June 1990 decision.  It 
is also material because it relates to an unestablished fact 
necessary to substantiate the Veteran's claim.

This evidence is neither cumulative nor redundant and raises 
a reasonable possibility of substantiating the claim.  
Therefore, the claim must be reopened and re-adjudicated on 
the merits.

General Law and Regulations-Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis-Service Connection Claim

The Veteran's service treatment records are negative for 
signs, symptoms, or treatment for hypertension.  The 
August 1954 separation examination report reveals that the 
Veteran had a normal heart and vascular system.  His blood 
pressure was 110/70.

A VA hospitalization record from March 1954 indicates that 
the Veteran's blood pressure measurements were 140/88 and 
144/84.  On VA examination in November 1954, the examiner 
noted that the Veteran had no problems with his 
cardiovascular system.  His blood pressure was 120/70.

Private medical correspondence from W.O.M., M.D., dated 
July 1979 states that the Veteran had a diagnosis of mild 
sustained hypertension.  Private and VA treatment records 
from 1979 show treatment for hypertension.  A VA examination 
performed in September 2003 also confirms that the veteran 
has hypertension.

A February 1989 note from L.T.D., M.D., states that the 
Veteran's necessary usage of nasal decongestants may have 
contributed to his existing hypertension.  

The Veteran stated in June 2003, July 2003, March 2004, and 
November 2004 that he noticed that his blood pressure rose 
when he was on his sinus medication.  He also reiterated that 
doctors had told him that his decongestion mediation caused 
hypertension.

M.P.R., M.D., wrote in March 2004 that the Veteran used 
mediation to treat his service connected disability, and he 
opined that the use of decongestion mediations can exacerbate 
blood pressure.

On VA examination in August 2004, the Veteran stated that he 
had difficulty getting his blood pressure under control.  It 
was noted that he displayed no signs of hypertension.  The 
examiner listed all of the medications that the Veteran took 
for his hypertension over the years.  A diagnosis of 
essential hypertension was given.  After reviewing and 
quoting from medical literature, the examiner opined that it 
was not likely that the veteran's essential hypertension was 
caused by or was a result of medications and decongestants 
taken for his chronic sinusitis.

Based on the evidence of record, the Board finds that the 
Veteran's hypertension is aggravated by the medication the 
Veteran takes to treat his service-connected sinus disorder.  
According to the medical evidence of record, the Veteran 
clearly has a diagnosis of hypertension.  The February 1989 
note from Dr. D. which states that the use of decongestants 
may have contributed to the Veteran's hypertension as well as 
the March 2004 letter from Dr. R. which indicates that the 
use of decongestion mediations can exacerbate blood pressure 
both provide medical evidence that the decongestants the 
Veteran uses to treat his service-connected sinusitis 
aggravate his hypertension.  As there is evidence of a 
currently diagnosed disorder and evidence that links the 
aggravation of that disorder to a service-connected disease, 
service-connection for hypertension is warranted.  See Allen 
v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

The Board has considered the August 2004 VA examiner's 
opinion that there is no etiological connection between the 
Veteran's sinusitis, the medication that he takes for his 
sinusitis, and his hypertension.  However, the VA examiner 
said nothing concerning the aggravation of the veteran's 
hypertension by sinusitis medication.  As such, it does not 
provide a basis to disallow the Veteran's claim.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  The 
Board has carefully considered the Veteran's personal report 
of his symptoms and finds his report of his blood pressure 
rising after he takes his sinusitis medication competent.  As 
such, the Veteran's lay testimony supports his claim for 
service connection.

As the three criteria necessary to establish secondary 
service connection on the basis of aggravation have been 
satisfied, the Board finds that service connection for 
hypertension is warranted.


ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for hypertension is 
reopened.

Entitlement to service connection for hypertension is 
allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


